Simmons, C. J.,
dissenting:
The concurring opinion states: “It (the majority opinion) does not overrule the quoted language, but holds merely that it is too restrictive * * * .” The majority opinion is that the quoted language in Armstrong v. Griffith, 94 Neb. 515, 143 N. W. 461, “is too restrictive and in so far as it conflicts with the correct rule hereinafter stated in this opinion, it is overruled.” The syllabus point, written by the majority, is that the case is “distinguished and overruled in part * * * .” The language used is not so. important. The majority opinion does overrule that part of the Armstrong case which determines that a notice, to be sufficient, either be directly addressed to. the party intended to be served or include his name in the title of the case contained therein. That is its intent.
While it may be that a notice meeting the requirement of the statute, as construed by this court in Armstrong v. Griffith, supra, would be good under the majority opinion, yet a notice could be held sufficient under the majority opinion which would be defective under the Armstrong case. Such is the situation here.
The concurring opinion states that the majority opinion does not have the effect of divesting or in any manner damaging any titles that may have vested under the rule announced in the Armstrong case. I agree, so far as it relates *491to the tax purchaser’s title. But, when applied to the title of the owner (tax debtor), it will have the effect of divesting or damaging titles that may not have been divested under that rule.
The situation in the instant case is similar to. that which was presented to this court in Ambler v. Patterson, 80 Neb. 570, 575, 114 N. W. 781, 117 N. W. 990. There a notice ran to several different persons and described different tracts of land. This court held that such a “blanket notice,” to redeem from a tax sale, was not sufficient. In the course of the opinion language was used which has a particular application to the case at bar. It was said: “A thorough examination of what is known as the ‘Scavenger Act’ (Comp. St. 1903, ch. 77, art. IX) convinces us that it was the intention of the legislature to allow the owner of land, against which a decree of sale for delinquent taxes has been entered, every opportunity to save his land, either by paying the amount of the decree prior to a sale, or by redeeming from the sale afterwards made. That the act should receive a liberal construction in favor of the owner to comply with this evident purpose of the legislature should not be denied; and it is our-duty to afford the owner the opportunity to redeem his land where full and actual compliance with the statute has not been observed. * * * it would be unfair to the owner of the land, especially where the notice is given by publication, to require him to examine a list of numerous names to see if his own appears therein, or numerous descriptions of real estate to ascertain whether any of his own lands were among the descriptions.”
The concurring opinion states that strict adherence to the rule announced in Armstrong v. Griffith, supra, need not be had for the reason that it has become a rule of property. It proceeds on the theory that the doctrine of a rule of property is not to be applied where a rule is rendered less restrictive or “has been extended.” The rule of property doctrine has not been so limited in its application in this state.
In Patterson v. Reiter, 91 Neb. 56, 135 N. W. 222, we were *492asked to review the decision in Ambler v. Patterson, supra, so as to hold a notice good that admittedly was insufficient, and so as to hold a title valid that admittedly was void under the Ambler decision. In short, it was urged that our previous construction was “too restrictive.” We refused, holding that “The judgment there announced has stood unchanged and unchallenged for more than three years, and, considering the nature of the question involved, it ought now to be considered as a rule of property in this state.”
Courts of other jurisdictions in tax matters have refused to extend and render constructions of statutes less “restrictive” because they had become rules of property. See Carter v. Chevalier, 100 Cal. App. 567, 280 Pac. 706; Britt v. Harper, 132 Ark. 193, 200 S. W. 787; Henderson v. De Turk, 164 Cal. 296, 128 Pac. 747; Burr v. White Oak Lumber Co., 149 Tenn. 191, 258 S. W. 798.
The tax sale purchaser is entitled to the protection which the law gives him; likewise, the owner of the fee should not have his title divested in a tax proceeding without strict compliance with the law. We so held in the Ambler and Armstrong cases.
Rights which tax sale purchasers would have had under the present holding of the majority may have been held void or surrendered or not asserted under the rule in Armstrong v. Griffith. Rights which owners may have successfully asserted under that decision are now placed in question. Those latent questions, heretofore deemed settled by the Armstrong case, will now be activated by this decision. In Grandjean v. Beyl, 78 Neb. 349, 354, 110 N. W. 1108, 114 N. W. 414, this court said: “To overrule these cases would penalize many persons whose money was invested on the strength of these decisions and would introduce uncertainty ■into the law relating to real property. The courts have always been reluctant to change or overrule decisions which have established rules of property under which rights may have been acquired.”
As I see it, the majority now violate that principle, and that without regard to whether they term their act one of *493overruling’ or rendering less restrictive the construction of the statute.